Received:210                              May      7 2015 10:39am       P001

210                                                      10:22:38 p.m.     05-06-2015        1/5




      PAGE 5 OF 5.


      No. 04-14-00509-CV          Gloria E Ochoa   v. Nail


      Flower Nail Salon


      Attention: Keith E. Hottle - FAX 210-335-2762
                ■—.       .                                                  .. ~       jj


      Keith, as per our telephone conversation on 5-6-15, I am                          ^

      writing to advise that I was unable to file my Appellants

      Amended Brief dated 4-30-15, on date of 5-4-15.

      I was in hospital on 5-3-15 and on strong medications on 5-4-

      15.


      I did make it to office on 5-4-15, but late and your office was

      already closed.


      I am representing myself -pro se and request that you take

      the above information under consideration and I not be

      penalized etc. for 1 day delayed filing.

      I did come into your office next day on 5-5-15 and filed

      Appellants Amended Brief of 4-30-15,          as your records will

      indicate & show.


      Please advise me if anything else if needed.


      I appreciate your help.


      Thank
                              <   ■
      Gloria E Ochoa


      Phone: Cell 210-309-0744.        Home: 210-736-1408
    Received:210                         Hay      7 2015 10:39am     P002

                                   10:22.56p.m.     05-06-2015     2/S




                   Page 1 of 5


             NO.04-14-00509-CV


        CAUSE No 2013-CI-12691




     FOURTH COURT OF APPEALS


  CADENA-REEVES JUSTICE CENTER


    ATTENTION: KEITH E. HOTTLE


           PHONE: 210-335-2510


              FAX 210-335-2762


         300 Dolorosa, Suite 300


    San Antonio, Texas 78205-3037


  Original Brief date February 9, 2015




APPELLANTS BRIEF - AMENDED 4-30-15.
                    Recei ved:210                       May      7 2015 10:39am     P003

210                                               10:23:O7p.m.     OS-06-2015     3/5




                                    Page 2 of 5


        GLORIA E. OCHOA-APPELLANT, APPELLANT IN PROPIA

                                    PERSONA




            NAIL FLOWER NAIL/BEAUTY SALON-APPELLEE.




       ON APPEAL FROM THE 224TH JUDICIAL DISTRICT COURT


                       IN BEXAR COUNTY, TEXAS




      From the 224th Judicial District Court, Bexar County, Texas

      Trial Court No 2013-CI-12691


      Honorable Antonia Arteaga, Judge Presiding
                      Rece i vetf: 21D                           May      7 2015 10:39am     P004

210                                                       10:23; IB pm.     05-06-2015     4/5




      Page 3 of 5




      Appellant/Plaintiff:          Plaintiff/Appellant's Counsel

      Gloria E. Ochoa - Appellant in Propria Persona


      542 Wiiliamsburg Place

      San Antonio, Texas 78201


      Phone: 210-309-0744


      Phone:210-736-1408
                    Recei ved:210                         Hay      7 2015 10:39am     P005

210                                                 1O:23:28p.m,     C5-06-2O1S     5/5




      Page 4 of 5




      Appellee/Defendant:       Defendant/Appellee's Counsel:

      Campbell, Miller & Associates

      300 Convent, Suite 2350


      San Antonio, Texas 78205


      Phone:210-229-9879


      Fax 210-229-9878